Case 15-10827   Doc   Filed 05/07/19   Page 1 of 6
Case 15-10827   Doc   Filed 05/07/19   Page 2 of 6
Case 15-10827   Doc   Filed 05/07/19   Page 3 of 6
Case 15-10827   Doc   Filed 05/07/19   Page 4 of 6
Case 15-10827   Doc   Filed 05/07/19   Page 5 of 6
                     Case 15-10827       Doc    Filed 05/07/19     Page 6 of 6



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MARYLAND
                                 GREENBELT DIVISION

 In Re:                                            Case No. 15-10827

 Erin A. Callen                                    Chapter 13

 Debtor.                                           Judge Lori S. Simpson

                                   CERTIFICATE OF SERVICE

I certify that on May 7, 2019, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          William Frederick Steinwedel, Debtor’s Counsel
          wsteinwedel@mdlab.org

          Nancy Spencer Grigsby, Chapter 13 Trustee
          grigsbyecf@ch13md.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on May 7, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Erin A. Callen, Debtor
          8608 Tupelo Avenue
          Laurel, MD 20708


 Dated: May 7, 2019                                /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
